internal_revenue_service number release date index number ---------------------------------------------------------- ------------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------ - id no ----------------- telephone number --------------------- refer reply to cc ita b05 plr-117333-10 date date corporation -------------------------------- taxpayer ------------------ other shareholder ------------------ successor ---------------------------------------------- llc --------------------------------------- former lessee ------------------------------------- agency ----------------------------------------- date ------------------ date ---------------------- date ------------------------- date ---------------------- date ------------------ month a -------------- state a ------------- year ------- plr-117333-10 year ------- year ------- year ------- a --- dear -------------- this letter responds to your request for a private_letter_ruling under sec_172 of the internal_revenue_code the code specifically you have requested a ruling pertaining to certain costs incurred and deductible with respect to dismantling an offshore drilling platform as well as certain other costs to the extent those deductible costs generate an nol you have requested a ruling that the portion of the nol generated by such deductible costs generates a specified_liability_loss within the meaning of sec_172 and therefore qualifies for a 10-year nol_carryback period under sec_172 you have not requested a ruling regarding whether such costs are deductible to the extent such costs are deductible you have not requested a ruling regarding the character of those deductions facts corporation was incorporated on date in state a corporation elected to be taxed as an s_corporation beginning on date throughout its history corporation engaged in the oil_and_gas exploration and production business corporation conducted these activities in the federal waters of the outer_continental_shelf ocs prior to date taxpayer and other shareholder owned percent of the stock of corporation on date other shareholder died and other shareholder’s ownership_interest in corporation was acquired by successor pursuant to state a law pursuant to state a law taxpayer was the sole beneficiary of successor with respect to the ownership_interest in corporation successor and taxpayer formed llc which was treated as a partnership for federal_income_tax purposes llc was formed to acquire the assets and business of corporation through merger for federal_income_tax purposes corporation was treated as liquidated on date as part of the merger transaction and thereafter the business formerly conducted by corporation was conducted by llc as a partnership unless provided otherwise references to sections refer to sections of the internal_revenue_code_of_1986 plr-117333-10 in year pursuant to the asset purchase agreement corporation acquired from former lessee an oil_and_gas lease the lease with respect to an area on the ocs together with certain property used to conduct oil_and_gas activities on the leased area upon acquisition of the lease corporation became the lessee under the lease with the united_states as the lessor the property acquired from former lessee included an offshore drilling platform platform used in the leased area during the period beginning in year and ending in year corporation drilled additional oil and natural_gas wells in the leased area the asset purchase agreement required corporation to remove all devices works and structures from premises no longer subject_to the lease in accordance with applicable regulations and orders within a period of one year after termination of the lease in whole or in part however with appropriate regulatory approvals the asset purchase agreement allowed corporation to maintain devices works and structures on the leased area for drilling or producing on other leases in addition pursuant to federal regulations upon the abandonment of operations at the leased area corporation was obligated to perform the following decommissioning activities to permanently plug and abandon a wells drilled from platform located on the leased property in accordance with cfr sec_250 through to remove the deck and flare boom from platform in accordance with cfr through to clear the sea floor of all other obstructions in accordance with cfr sec_250 through to remove decommissioned pipelines in accordance with cfr sec_250 through and to remove contaminated soil in accordance with cfr sec_250 for purposes of this ruling the obligations set forth above will be referred to as decommissioning liabilities as the successor to corporation llc became liable to perform these tasks when it acquired the business of corporation effective the close of business on date taxpayer acquired successor’s interest in llc and became the sole owner of llc llc is a disregarded_entity for federal_income_tax purposes llc has terminated oil_and_gas operations on the lease and does not intend to use any of the property formerly used for oil_and_gas operations on the lease in other business operations in month a llc relinquished the lease and abandoned the property llc has executed the plr-117333-10 necessary agreements with the agency and has obtained the necessary agency permits to enable it to begin undertaking the decommissioning operations listed above llc anticipates that it will incur costs to complete those tasks during its year through year taxable years for federal_income_tax purposes llc reports on the calendar_year and uses an accrual_method of accounting the submission did not contain a representation regarding the method_of_accounting used by corporation to compute its federal taxable_income law and analysis sec_172 provides that the portion of any nol that qualifies as a specified_liability_loss shall be carried back to each of the taxable years preceding the taxable_year of the loss for nols arising in taxable years ending on or after date sec_172 defines a specified_liability_loss as the sum of certain deductions to the extent taken into account in computing the nol for the taxable_year in addition to deductions associated with product_liability these deductions include any amount allowable as a deduction under chapter of the code other than under sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring-- i the reclamation of land ii the decommissioning of a nuclear power plant or any unit thereof iii the dismantlement of a drilling platform iv the remediation of environmental contamination or v a payment under any workers compensation act within the meaning of sec_461 for this purpose a liability shall be taken into account only if-- i the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year the 3-year act or failure to act requirement and ii the taxpayer used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred the amount of the specified_liability_loss for any taxable_year cannot exceed the amount of the nol for the taxable_year in order for a liability to qualify as a specified_liability_loss the act or failure to act giving rise to such liability must occur at least years before the beginning of the taxable_year it is the position of the service that the final act or failure to act in the chain of causation leading to the creation of a given liability from which it can be plr-117333-10 determined that the taxpayer has a legal_obligation qualifies as the act or failure to act for sec_172 purpose sec_2 legal liability for decommissioning obligations occur when such liabilities accrue as specified in cfr sec_250 pursuant to that regulation decommissioning liabilities accrue when the party to be charged with liability performs any of the following activities a drills a well b installs a platform pipeline or other facility c creates an obstruction to other users of the ocs d is or becomes a lessee or the owner of operating rights of a lease on which there is a well that has not been permanently plugged according to this subpart a platform a lease_term pipeline or other facility or an obstruction e is or becomes the holder of a pipeline right-of-way on which there is a pipeline platform or other facility or an obstruction or f re-enters a well that was previously plugged according to this subpart under paragraph d and e above when corporation acquired the lease from former lessee in year corporation became liable to remove the platform and any pipeline or other facility that former lessee had previously installed in the leased area corporation also became liable to plug any unplugged wells previously drilled by former lessee and also became liable to remove any other obstruction to other users of the ocs that former lessee may have placed in the leased area in the case of an s_corporation sec_1366 provides that the character of any item_of_income loss deduction etc included in a shareholder's pro_rata share shall be determined as if such item were realized directly from the source from which realized by the corporation or incurred in the same manner as incurred by the corporation consequently had corporation not liquidated and had it incurred the costs at issue if notice_2005_20 2005_1_cb_635 q a provides as follows q-4 which act in the chain of causation leading to the creation of a liability constitutes the act or failure to act giving rise to that liability within the meaning of former sec_172 a-4 the act or failure to act resulting in the establishment of a legal liability constitutes the act or failure to act within the meaning of former sec_172 for example in the case of a trespass the act of trespassing constitutes the relevant act for purposes of former sec_172 not the judgment of a court plr-117333-10 corporation had satisfied the 3-year act or failure to act requirement the shareholders of corporation would also have been treated as satisfying that requirement however under the facts of this case corporation merged into llc for federal_income_tax purposes corporation is treated as liquidating that is distributing all of its assets and liabilities to its shareholders followed by the contribution of those assets and liabilities by the shareholders to a partnership sec_301_7701-3 nonetheless in our view for sec_172 purposes the act giving rise to the decommissioning liabilities at issue still occurs when such liabilities accrue as specified in cfr sec_250 because corporation acquired the lease in year and because the liabilities at issue will be satisfied in year through year the 3-year act or failure to act requirement will be satisfied with respect to any decommissioning liabilities that accrued within the meaning of cfr sec_250 d through e for the period after corporation acquired the lease taxpayer failed to specify when corporation took actions resulting in legal liability for decommissioning obligations however to the extent any decommissioning liability accrues within the meaning of cfr sec_250 at least years before the beginning of the taxable_year in which the liability is satisfied the 3-year act or failure to act requirement of sec_172 is satisfied with respect to that liability because the decommissioning liabilities at issue are imposed under federal regulations the liabilities constitute liabilities under federal_law within the meaning of sec_172 the next question is whether those liabilities fall within the five specified types of liabilities set forth in sec_172 i - v costs incurred to dismantle platform as well as the associated deck and flare boom constitute costs in satisfaction of a liability to dismantle a drilling platform within the meaning of sec_172b i iii land reclamation is not a well defined term land reclamation may include re- establishing dry land from land that has become submerged however that is not the type of land reclamation that congress had in mind when it enacted sec_172 by using the term land reclamation congress intended to cover costs of restoring land to its pre-disturbed state for example mining reclamation costs by using the term land reclamation rather than attempting to list specific types of land reclamation activities congress ensured that it would not unintentionally omit a type of land reclamation activity for which it would have provided relief had it considered it although placing subsurface land into its pre-disturbed state may not have been specifically contemplated by congress when it enacted the statute such costs fall within the class of costs for which congress generally intended relief therefore costs plr-117333-10 incurred to restore subsurface land to its pre-disturbed state qualify as land reclamation costs costs to remediate environmental contamination may include not only costs to remove pollutants from the environment but also costs to prevent such pollutants from entering the environment in the first place consequently costs incurred to seal pipelines in place to prevent hydrocarbon residues from escaping into the environment qualify as environmental remediation costs as well as cleanup costs to remove hydrocarbons that have escaped into the ocean therefore costs incurred to permanently plug and abandon the a wells drilled on the leased premises in accordance with cfr sec_250 through constitute costs incurred in satisfaction of a liability to remediate environmental contamination within the meaning of sec_172 likewise costs incurred to remove contaminated soil in accordance with cfr sec_250 constitute costs incurred in satisfaction of a liability to remediate environmental contamination within the meaning of sec_172 costs incurred to remove decommissioned pipelines in accordance with cfr sec_250 through constitute costs incurred in satisfaction of a liability to remediate environmental contamination within the meaning of sec_172 such costs also constitute costs incurred in satisfaction of a liability requiring the reclamation of land within the meaning of sec_172 finally costs incurred to clear the sea floor of all other obstructions in accordance with cfr sec_250 through constitute costs incurred in satisfaction of a liability requiring the reclamation of land within the meaning of sec_172 to the extent those costs serve to prevent or remove environmental contamination they also constitute costs incurred in satisfaction of a liability to remediate environmental contamination within the meaning of sec_172 to generate a specified_liability_loss such costs must be deductible and must be taken into account in computing an nol we are not ruling nor have we been asked to rule on whether such costs are deductible or whether if such costs are deductible what the character of those deductions are however provided that corporation used the accrual_method of accounting in taking decommissioning liabilities into account and provided that the liabilities at issue all have accrued within the meaning of cfr sec_250 at least years before the beginning of the taxable_year in which such liabilities are satisfied then we rule as follows costs incurred and deductible in satisfaction of the decommissioning liabilities set forth above that generate an nol constitute a specified_liability_loss within the meaning of sec_172 and therefore qualify for a 10-year carryback period pursuant to sec_172 plr-117333-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson chief branch income_tax accounting
